USCA11 Case: 20-14783    Date Filed: 09/30/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14783
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:09-cr-00013-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JEROME FLETCHER,
a.k.a. City,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                           (September 30, 2021)

Before JILL PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14783      Date Filed: 09/30/2021   Page: 2 of 2



      Jessica Lee, appointed counsel for Jerome Fletcher in this non-direct

criminal appeal, has filed a motion to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the partial denial of Fletcher’s motion for sentence reduction

under the First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, is

AFFIRMED.




                                         2